Citation Nr: 0406829	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from May 1944 to May 1946.  
His DD 214 reflects he was awarded the Combat Infantryman 
Badge, the EAME Theater Ribbon with two bronze stars, and the 
Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for bilateral hearing loss disability and tinnitus 
disability.


FINDINGS OF FACT

1.  Impaired hearing ability was initially demonstrated 
during service, and the veteran's bilateral hearing loss 
disability has been shown by competent evidence to be 
causally related to the veteran's active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Left ear sensorineural hearing loss disability was 
incurred in active wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003). 

2.  Right ear sensorineural hearing loss disability was 
incurred in active wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003). 

3.  Bilateral tinnitus was not incurred in, or aggravated by, 
active wartime service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

With respect to notice, December 2001 and May 2002 VA letters 
to the veteran informed him of the evidence necessary to 
substantiate his claim, as well as his and the VA's 
development responsibilities.  As such, VA's duty to notify 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board observes that recent legislation 
authorizes the VA to make a decision prior to the expiration 
of the one-year VCAA notice period.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 14 Vet. App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, a private medical record, 
as well as VA medical examination reports.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  

Factual Background

The veteran's discharge certificate reflects that he received 
the Combat Infantryman's Badge, EAME Theater Ribbon with two 
bronze stars, and the Purple Heart medal.

On the veteran's induction examination in March 1944, the 
hearing evaluation was 15/15 in the right ear and 15/15 in 
the left ear.  The examiner noted that there was a healed 
perforation on the left eardrum.  The veteran was seen in 
October 1944 with a complaint of poor hearing and feeling as 
if his ear was plugged up.  He reported a history of an old 
perforation of the left ear.  The veteran's hearing was 
evaluated as normal, no pathology of the ear was noted, and 
no treatment was provided.

A service medical record dated in February 1945 shows that 
the veteran was administratively admitted to a hospital for 
an evaluation for alleged deafness of the left ear that 
occurred in the line of duty.  The examiner diagnosed the 
veteran with defective hearing, left, cause unknown and 
reported that the veteran's hearing was 10/15.   The examiner 
noted that "LD No EPTS."

In an EENT note dated in February 1945, the examiner noted 
that the veteran had a running ear on the left at the age of 
two, which had been lanced.  The examiner also commented that 
the veteran's right ear appeared normal and the left eardrum 
was retracted, had some foreshortening of malleous, and a 
scar of old perforation.  Additionally, the examiner noted 
that on the whispered voice evaluation, the veteran's hearing 
was 15/15 on the right and 10/15 on the left.  The examiner 
stated that the veteran's hearing met the requirements of M 
R1-9. 

In a service medical record dated in February 1945, the 
examiner noted that an examination of the veteran's ears 
showed evidence of old scarring of the left drum, presumably 
as a result of a draining ear in childhood.  The examiner 
reported that the veteran's hearing tests were within the 
requirements of MR 1-9 for full field duty.   

An EENT consultation request and report dated in June 1945 
reveals that the veteran complained of defective hearing.  
The examiner found that the veteran's hearing was 15/15 on 
the right and 15/15 on the left, diagnosed him with very mild 
rhinitis, and opined that the veteran's ears were normal. 

On the separation examination in May 1946, the whispered 
voice hearing evaluation was 15/15 in the right ear and 15/15 
in the left ear.  The examiner noted that there was a healed 
membrane tympanum perforation on the left, sinus chronic.   

In November 2001, the veteran submitted to a VA audiological 
evaluation.  The veteran reported that he had been 
experiencing a gradual decrease in hearing for approximately 
ten years and that he had trouble understanding 
conversations, especially when background noise was present.  
He also indicated that he currently wore a hearing aid in the 
left ear and owned one for the right ear, but noted that it 
was not working.  The examiner noted that the veteran 
experienced military noise exposure from 1944 to 1946, 
occupational noise exposure from 1946 to 1959, and no 
recreational noise exposure.  Additionally, the veteran 
denied any tinnitus or ear disease.  The examiner's 
assessment of the veteran's condition was that the 
audiometric results showed a mild to profound sensorineural 
hearing loss, bilaterally.

In May 2002, the RO received a letter, and a report dated in 
January 1996 of hearing evaluation, from a private 
audiologist.  In this letter, the examiner stated that the 
veteran had extensive high frequency loss in both ears that 
was sensorineural in nature.  The examiner further commented 
that the veteran had good discrimination in the left ear, but 
very poor discrimination in the right ear.   

In a May 2002 letter, an examiner noted that the veteran was 
evaluated at GRCBOC on November 2001 and that the audiometric 
results showed a mild to profound sensorineural hearing loss, 
bilaterally.  The examiner reported that the word recognition 
scores were 40 percent in the right ear and 32 percent in the 
left ear.  The examiner further opined that, "[p]er review 
of GRCBOC of 11-08-01 audiological record and patient case 
history, it is reasonably possible that this veteran's 
bilateral hearing loss is more likely than not, to have been 
initiated by some form of acoustic trauma (basic training and 
armored infantry using weaponry without hearing protection) 
during his military combat service in World War II."   The 
veteran noted that his opinion was based on one audiological 
examination and per the veteran's case history reported in 
November 2002. 

In a statement dated in May 2002, the veteran stated that he 
had experienced acoustic trauma while in the Apennine 
Mountains in Italy.  He also related that while on the "Po 
Valley Push", the 1st Armoured Division, 11th Battalion, 
Company A, of which he was member, was shelled heavily by the 
Germans.  According to the veteran, a shell exploded near him 
and a piece of its shrapnel hit him in the right hand.  
Additionally, the veteran stated that while he was in a 
foxhole on the front in the Apennine Mountains, a terrific 
explosion went off near him, throwing dirt into his hole.  
The veteran asserts that he has had hearing aids for about 
ten years but needed them for quite a long time before.  He 
also maintains that he cannot understand people when they 
speak too fast, especially those with a higher pitched voice, 
that he does not watch television programs because he cannot 
understand them, and that most of the time he cannot 
understand people on the phone, even with a voice amplifier 
because they talk too fast. 

The veteran was afforded a VA audiological examination in 
June 2002.  The veteran reported a twenty-year history of 
bilateral hearing loss that interfered with some 
conversation, especially background noise.  He also reported 
a twenty-year history of intermittent tinnitus, although he 
was unsure of in which ear it occurred, that happens every 
few days.  The veteran also reported not having ear 
infections or vertigo, a history of military noise exposure 
in the Army artillery, a ten-year history of exposure to farm 
equipment, and a five-year history of recreational farming.   

On the authorized audiological evaluation in June 2002 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
85
80
65
65
LEFT
60
75
70
70
65

Speech audiometry revealed speech recognition ability of 50 
percent in the right ear and of 68 percent in the left ear.

The examiner noted that the audiometric results were 
consistent and were felt to reflect organic threshold of 
hearing.  The examiner reported that on the veteran's right 
ear, pure tone air conduction thresholds showed a moderate-
to-severe sensorineural hearing loss from 500-4000 Hertz and 
word recognition was severely impaired.  The examiner 
reported that on the veteran's left ear, pure tone air 
conduction thresholds showed a moderate-to-moderately severe, 
sensorineural hearing loss from 500-4000 Hertz and word 
recognition was moderately impaired. The examiner opined that 
it was "more likely than not that the veteran's temporary 
hearing problems in the military were due to his sinusitis 
which was consistent with his history of childhood ear 
infections, that he exited military service with bilateral, 
hearing sensitivity within normal limits for adjudication 
purposes, and that his present bilateral hearing loss and 
tinnitus occurred post military service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
services, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonably 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154 (West 2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

1.  Left Ear Hearing Loss

In light of the fact that the veteran was awarded the Combat 
Infantryman Badge, the EAME Theater Ribbon with two bronze 
stars, and the Purple Heart medal, all of which indicates 
participation in combat with the enemy, the Board finds that 
the alleged acoustic trauma is consistent with the 
circumstances of such service.  As such, the Board concedes 
that he was exposed to acoustic trauma during service.  

The record reflects that impaired left ear hearing ability 
was first documented in February 1945, while the veteran was 
in service.  The Board acknowledges that there are two 
conflicting opinions as to the etiology of the veteran's left 
ear hearing disability, one which relates the veteran's 
current left ear hearing loss to his military service and one 
which does not.  However, in this regard, with resolution of 
doubt in the veteran's favor, because the veteran was exposed 
to acoustic trauma in service, there is a recorded history of 
left ear defective hearing in service, and the audiologist 
from the May 2002 opinion found that the veteran's hearing 
loss is more likely than not causally related to service, the 
Board finds that the evidence of record supports a finding of 
entitlement to service connection for left ear hearing loss 
disability.

2. Right Ear Hearing Loss

In light of the fact that the veteran was awarded the Combat 
Infantryman Badge, the EAME Theater Ribbon with two bronze 
stars, and the Purple Heart medal, all of which indicates 
participation in combat with the enemy, the Board finds that 
the alleged acoustic trauma is consistent with the 
circumstances of such service.  As such, the Board concedes 
that he was exposed to acoustic trauma during service.  

The record establishes that right ear hearing loss disability 
for VA purposes was not demonstrated on examination for 
entrance into service, on examination for separation from 
service, or in any of the veteran's other service medical 
records.  Nevertheless, the United States Court of Appeals 
for Veterans Claims (Court), referring to its holding in 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), stated in 
Hensley v. Brown, 5 Vet. App. 155 (1993), that ". . . the 
regulation, although prohibiting an award of service 
connection where audiometric test scores are within 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service." 
Id at 158.  In this regard, although audiometric testing, 
other than a whispered voice evaluation, was not performed on 
the veteran's discharge examination, current right ear 
hearing loss disability for VA purposes has been diagnosed by 
a private audiologist in January 1996 and by VA audiologists 
in November 2001 and June 2002.  The Board notes that 
although the examiner from the May 2002 evaluation opined 
that the veteran's current right ear hearing loss is more 
likely than not related to his military combat service in 
World War II, the examiner from the June 2002 audiological 
examination opined that it was not.  The Board finds that the 
evidence of record is in equipoise in regards to the etiology 
of the veteran's right ear hearing disability.  Hence, with 
resolution of doubt in the veteran's favor, the Board finds 
that the evidence of record supports a finding of entitlement 
to service connection for right ear hearing loss disability.

3.  Tinnitus

In light of the fact that the veteran was awarded the Combat 
Infantryman Badge, the EAME Theater Ribbon with two bronze 
stars, and the Purple Heart medal, all of which indicates 
participation in combat with the enemy, the Board finds that 
the alleged acoustic trauma is consistent with the 
circumstances of such service.  As such, the Board concedes 
that he was exposed to acoustic trauma during service.  

The record establishes that the veteran's bilateral tinnitus 
was first documented many years following the veteran's 
separation from service.  The veteran asserts that he has 
experienced intermittent, bilateral tinnitus for over twenty 
years.  This dates the beginning of the symptoms to after 
service.  Further, it is significant to point out that in 
June 2002, a VA audiologist, after a review of the claims 
file, concluded that the veteran's tinnitus disability is not 
etiologically related to the veteran's military service.  In 
this regard, the Board observes that there is no evidence to 
the contrary.  That is, the only medical opinion of record is 
to the effect that the veteran's current tinnitus disability 
is not attributable to acoustic trauma service.   Despite the 
veteran's assertions, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).   This medical opinion is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, while the evidence is sufficient to establish 
that the veteran sustained acoustic trauma in service, the 
Board finds that the competent evidence of record fails to 
establish that current tinnitus is related to such incident 
in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral tinnitus disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



